DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: in Fig 3, part 24.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because in Fig 8 and 10, step S104 “avoiiding” should read -- avoiding --.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Internal Combustion Engine and Control of the Energization to an Ignition Coil and Energization to an Injector.
The disclosure is objected to because of the following informalities: 
In para 0048, 0053, 0069, 0073, and 0078, “strep” should read -- step --.  
Appropriate correction is required.	
Claim Objections
Claims 4 and 9 are objected to because of the following informalities
In claim 4, the acronym “MBT” should be first introduced as -- minimum advance for the best torque (MBT) --.
Claim 9 is objected to because it is written in the form of an independent claim, yet it is dependent upon claim 1. These claims should be rewritten so that it is clear if these claims are intended to be independent claims or if the claims are dependent claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "excessively" in claims 4, 5, and 7 is a relative term which renders the claims indefinite.  The term "excessively" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The claims are indefinite since it cannot be easily determine at what point something is advanced excessively or retarded excessively, as there could be different interpretations of this term among different people skilled in the art of the present invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Demura (WO 2008/035190).
In regards to claim 1, Demura teaches of an internal combustion engine having an ignition coil and an injector that share a power source, and having a controller that controls energization to the ignition coil and energization to the injector (Abstract), the controller comprising: 
at least one processor (Para 0033); and 
at least one memory coupled to the at least one processor, the at least one memory including at least one computer-executable program that upon execution causes the at least one processor to (Para 0032-0033): 
execute setting processing of setting an energization period of the ignition coil in accordance with an operating condition of the internal combustion engine (Para 0018, 0080, Fig 8A part ST201, ST202, ST203); and 
execute correction processing of, when the energization period of the ignition coil overlaps with an energization period of the injector, correcting the energization period of the ignition coil so as to reduce an overlap period between the energization period of the ignition coil and the energization period of the injector (Para 0123, 0131- 0132, Fig 8B part ST401).
In regards to claim 8, the claim recites analogous limitations to that of claim 1 and the claim is rejected for the same premise.  Demura further teaches … correcting the energization period of the ignition coil until an overlap period is removed between the energization period of the ignition coil and the energization period of the injector (Para 0132).   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Demura in view of Shigenaga et al. (US 2011/0017172; hereinafter Shigenaga).
In regards to claim 3, Demura teaches of the internal combustion engine according to claim 1, wherein the at least one computer-executable program upon execution causes the at least one processor to, in the setting processing, set the energization period of the ignition coil in accordance with the operating condition of the internal combustion engine (Para 0018, 0080, Fig 8A part ST201, ST202, ST203) and also set the energization period of the injector … so as to minimize the overlap period (Para 0123, 0131- 0132, Fig 8B part ST401).
However, Demura does not specifically teach of setting the energization period of the injector within a range from a predetermined retardation limit to a predetermined advance limit.
Shigenaga, in the same field of endeavor, teaches of setting the energization period of the injector within a range from a predetermined retardation limit to a predetermined advance limit (Para 0058-0059; where the advancing or retarding of the injector could be predetermined).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify setting of the energization period of the injector, as taught by Demura, to include being within a range from a predetermined retardation limit to a predetermined advance limit, as taught by Shigenaga, in order to avoid deterioration of the combustion condition and increase a torque variation, or to avoid knocking (Shigenaga Para 0059).
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Demura in view of Shigenaga as applied to claim 3 above, and further in view of Fukuda et al. (US 2017/0248090; hereinafter Fukuda).
In regards to claim 4, Demura in view of Shigenaga teaches of the internal combustion engine according to claim 1, 
wherein the at least one computer-executable program upon execution causes the at least one processor to (Demura Para 0032-0033): 
…
in the correction processing, advance the energization period of the ignition coil within a range where the ignition timing isn't advanced excessively over a knocking ignition timing, or retard the energization period of the ignition coil within a range where the ignition timing isn't retarded excessively over a misfire limit ignition timing (Shigenaga Para 0058-0059, 0049).
The motivation of combining Demura with Shigenaga is the same as that recited in claim 3 above.  
However, Demura in view of Shigenaga does not teach of in the setting processing, set the energization period of the ignition coil to adjust an ignition timing to a MBT.
Fukuda, in the same field of endeavor, teaches of in the setting processing, set the energization period of the ignition coil to adjust an ignition timing to a MBT (Para 0042).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the setting processing of claim 1, as taught by Demura in view of Shigenaga, to include setting the energization period of the ignition coil to adjust an ignition timing to a MBT, as taught by Fukuda, in order to allow the ignition timing to be active when torque generation efficiency is maximized (Fukuda Para 0042).  
In regards to claim 5, Demura in view of Shigenaga further in view of Fukuda teaches of the internal combustion engine according to claim 1, 

in the setting processing, set the energization period of the ignition coil to adjust an ignition timing to a knocking ignition timing (Fukuda Para 0042); and
in the correction processing, retard the energization period of the ignition coil within a range where the ignition timing isn't retarded excessively over a misfire limit ignition timing (Shigenaga Para 0058-0059, 0067, 0049).
The motivation of combining Demura, Shigenaga, and Fukuda is the same as that recited in claim 4 above.  
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Demura in view of Miwa et al. (US 2018/0202385; hereinafter Miwa).
In regards to claim 9, Demura teaches of a hybrid vehicle having the internal combustion engine according to claim 1 and an electric motor, and being capable of adding driving force output from the electric motor to driving force output from the internal combustion engine (Para 0107, 0120), 
However, Demura does not teach that when the driving force output from the internal combustion engine decreases due to correction of the energization period of the ignition coil, the hybrid vehicle compensates for a decrease of the driving force output from the internal combustion engine by the driving force output from the electric motor.
Miwa, in the same field of endeavor, teaches that when the driving force output from the internal combustion engine decreases due to correction of the energization period of the ignition coil, the hybrid vehicle compensates for a decrease of the driving force output from the internal 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the hybrid vehicle having an internal combustion engine according to claim 1, as taught by Demura, to the hybrid vehicle compensates for a decrease of the driving force output from the internal combustion engine by the driving force output from the electric motor, as taught by Miwa, in order to allow for the electric motor to output a torque corresponding to a difference between the torque and the driver request torque (Miwa Para 0003 lines 15-25).  
Allowable Subject Matter
Claims 2, 6, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Further, claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
In regards to claim 2, the closest prior art on record is Demura (WO 2008/035190) in view of Shigenaga et al. (US 2011/0017172; hereinafter Shigenaga).  Demura teaches of the internal combustion engine according to claim 1, wherein the at least one computer-executable program upon execution causes the at least one processor to: in the setting processing, set the energization period of the ignition coil in accordance with the operating condition of the internal combustion engine and also set the energization period of the injector in accordance with the operating condition of the internal combustion engine.  Shigenaga teaches of in the correction 
However, Demura in view of Shigenaga does not teach in the correction processing, correct the energization period of the ignition coil when the overlap period is not removed by correcting the energization period of the injector within a range from a predetermined retardation limit to a predetermined advance limit.  Shigenaga does teach of adjusting an ignition coil based on the operating conditions of the vehicle, but it does not teach that this adjustment occurs when an overlap period is not removed by correcting the energization period of the injector.  
In regards to claims 6 and 7, the claims recite analogous limitations to that of claim 2, and is therefore allowable subject matter on the same premise.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Akimoto (US 5,676,108) teaches of a combustion control system that determines if an ignition timing overlaps with the fuel injection period. 
Oda (US 5,749,334) teaches of a control system to control the timing of a fuel injection and an EGR rate.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268.  The examiner can normally be reached on Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.J.K./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        3/22/2021